                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

JOHN PEREZ,                                        :
                      Plaintiff,                   :
                                                   :
                      v.                           :       Civil No. 5:20-cv-04331-JMG
                                                   :
OFFICER JOSE LEBRON, et al.,                       :
                  Defendants.                      :
__________________________________________

                                           ORDER

       AND NOW, this 3rd day of June, 2021, upon consideration of Defendants’ Partial Motion

to Dismiss and Motion to Strike (ECF No. 14), Plaintiff’s response thereto (ECF No. 17), and for

the reasons stated in the accompanying Memorandum Opinion, it IS HEREBY ORDERED that

Defendants’ Partial Motion to Dismiss and Motion to Strike (ECF No. 14) is GRANTED in part

and DENIED in part as follows:

       1.     Perez’s Section 1981 claim (Count VII) is DISMISSED with prejudice.

       2.     The remainder of the Motion is DENIED.


                                            BY THE COURT:


                                            /s/ John M. Gallagher
                                            JOHN M. GALLAGHER
                                            United States District Court Judge
